 


115 HRES 513 EH: Providing for consideration of the bill (H.R. 3697) to amend the Immigration and Nationality Act with respect to aliens associated with criminal gangs, and for other purposes, and providing for proceedings during the period from September 15, 2017, through September 22, 2017.
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
1st Session
H. RES. 513 
In the House of Representatives, U. S.,

September 13, 2017
 
RESOLUTION
Providing for consideration of the bill (H.R. 3697) to amend the Immigration and Nationality Act with respect to aliens associated with criminal gangs, and for other purposes, and providing for proceedings during the period from September 15, 2017, through September 22, 2017.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3697) to amend the Immigration and Nationality Act with respect to aliens associated with criminal gangs, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions. 2.On any legislative day during the period from September 15, 2017, through September 22, 2017—
(a)the Journal of the proceedings of the previous day shall be considered as approved; and (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I.  Karen L. Haas,Clerk. 